 

Case @xi.9-Cr-00704-SJO Docurt

ee

 

Se Se
ee
Ge
ee

oe

Lo

anal

a,

saan

ee

 
Case 2:15-cr-00704-SJO Document 431-17 Filed 05/13/19 Page 2of11 Page ID #:6981

EXHIBIT 34
 

 

 

 

 

 

 

 

 

 

 

a ee

 
Case 2:15-cr-00704-SJO Document 431-17 Filed 05/13/19 Page 4of11 Page ID #:6983

EXHIBIT 35

 
Case 2:15-cr-00704-SJO Document 431-17 Filed 05/13/19 Page5of11 Page ID #:6984

5/6/2019 Serbian Hostages Killed in U.S. Airstrikes Against ISIS in Libya - The New York Times

Che New Uork Cimes

Serbian Hostages Killed in U.S.
Airstrikes Against ISIS in Libya

By Declan Walsh and Suliman Ali Zway

Feb. 20, 2016

CAIRO — Two Serbian hostages died in American airstrikes on an Islamic State training camp in
western Libya on Friday, Serbian leaders said on Saturday in statements that criticized a military
operation that had been presented as a clean strike against extremism.

The strikes by American F-15 jets against a compound in Sabratha, 50 miles west of Tripoli, the
capital, killed at least 43 people, according to Libyan officials. The Pentagon said that it was likely
that the dead included the principal target of the attacks, Noureddine Chouchane, a Tunisian
militant who was accused of facilitating two major attacks on Western tourists in Tunisia last
year.

But the deaths of the hostages, both Serbian Embassy employees, drew protests from Serbia and
raised questions about the quality of the American intelligence that led to the strikes.

A Pentagon spokesman, Peter Cook, said that American forces had watched the site for weeks
before the strikes and found “no indications of any civilians present.” But, he said, the military
offered its condolences to the bereaved families and undertook to “share whatever information
we can with the Serbian government.”

The airstrikes were also condemned by Libya’s internationally recognized Parliament, based in
the eastern city of Tobruk, which denounced them as “a clear and flagrant violation of
sovereignty of the Libyan state.”

At the site of the bombing on Saturday, amid rubble and twisted metal, a reporter found a
billboard with the words “Islamic State Caliphate” and a handbook with instructions about how to
assemble a weapon.

vr

This is your last article.
Create an account or log in to get more

The building had been a modest farmhouse, set amid palm trees and not far from the
Mediterranean Sea. Libyan officials said that up to 60 people had been staying there.

https://www.nytimes.com/201 6/02/21 /world/middleeast/serbian-hostages-killed-in-us-airstrikes-against-isis-in-ibya.html 113

 
Case 2:15-cr-00704-SJO Document 431-17 Filed 05/13/19 Page6of11 Page ID #:6985
5/6/2019 Serbian Hostages Killed in U.S. Airstrikes Against ISIS in Libya - The New York Times

Aman who lived nearby said the militants had started to use the house about three months ago.
The group members were secretive, he said, and presented themselves as migrant laborers.

When the American warplanes, deployed from an air base in Britain, struck early on Friday, the
man said, the blasts were so strong that he feared his own house would collapse.

The Sabratha municipal authority said it had recovered 43 bodies from the site as well as the
remains of what it estimated to be six other bodies. That toll included the two hostages, whose
remains were taken to Tripoli’s only functioning airport to await repatriation to Serbia.

At a news conference in Belgrade, Serbia’s capital, Foreign Minister Ivica Dacic said the two
embassy employees — identified as Sladjana Stankovic, a communications officer, and Jovica
Stepic, a driver — had been taken hostage on Nov. 8 after an attack on their convoy in Sabratha as
it drove toward Tunisia.

Serbia’s ambassador to Libya, who was traveling in a separate vehicle with his wife and two sons,
aged 8 and 14, escaped unharmed. The attack was one of the first overt signs of the Islamic State’s
_ presence in the town, which is about 260 miles west of Surt, the site of the Islamic State’s main
base in Libya.

Mr. Dacic said the Serbian authorities were still negotiating for the hostages’ release when a
barrage of American missiles slammed into the compound on Friday morning. “The kidnappers
had a financial interest,” he told reporters, Reuters said.

The kidnappers’ demands for the release of the two hostages, a man and a woman, had been
“impossible” to meet, he said. Nonetheless, the Serbian government was angry that it had not
been informed of the raid in advance, and will send a protest note to Washington, he said.

Prime Minister Aleksandar Vucic of Serbia, speaking at a separate briefing, said, “They were
killed by explosions; obviously we are talking about American bombs.”

The hostages’ deaths were similar to the case of Warren Weinstein, an American aid contractor
kidnapped by the Pakistani Taliban who died in a C.I.A. drone strike in Pakistan last year.

For the United States, the strikes — which hit the farmhouse filled with sleeping militants, mostly
from Tunisia — were part of its continuing effort to stem the spread of the Islamic State.

The Sunni extremist group, also known as ISIS or ISIL, now controls 150 miles of Libyan coastline
around Surt and has up to 6,500 fighters, American officials say. The Sabratha compound was
part of a network of more discreet bases in Libya that could be used to launch attacks in the
region or in Europe.

American surveillance indicated that the militants had been at the camp for weeks, apparently
training for an operation.

https:/Awww.nytimes.com/2016/02/21 Aworld/middleeast/serbian-hostages-killed-in-us-airstrikes-against-isis-in-libya.html 213

 

 
Case 2:15-cr-00704-SJO Document 431-17 Filed 05/13/19 Page 7of11 Page ID #:6986

5/6/2019 Serbian Hostages Killed in U.S. Airstrikes Against ISIS in Libya - The New York Times

Declan Walsh reported from Cairo, and Suliman Ali Zway from Sabratha, Libya.

A version of this article appears in print on Feb. 20, 2016, on Page A8 of the New York edition with the headline: U.S. Strikes Against ISIS in Libya

Killed 2 Hostages From Serbia, Officials Say

Le

https:/Amww.nytimes.com/2016/02/21 /world/middleeast/serbian-hostages-killed-in-us-airstrikes-against-isis-in-libya.html

3/3

 
Case 2:15-cr-00704-SJO Document 431-17 Filed 05/13/19 Page 8of11 Page ID #:6987

EXHIBIT 36
Case 2:15-cr-00704-SJO Document 431-17 Filed 05/13/19 Page9of11 Page ID #:6988

5/6/2019 US airstrikes kill Serbian embassy staffers held hostage by Isis in Libya | World news | The Guardian

Gls lan

Serbian foreign minister says embassy staffers held by Isis in Libya killed in US airstrikes

This article is more than 3 years old

US airstrikes kill Serbian embassy staffers held hostage by
Isis in Libya

Serbian prime minister Aleksandar Vucié says Americans apparently ‘were not aware that
foreign citizens’ were being held at Isis camp

Associated Press in Belgrade
Sat 20 Feb 2016 09.56 EST

Two Serbian embassy staffers who had been held hostage since November died in Friday’s US
airstrikes on an Islamic State camp in western Libya that killed dozens, Serbian officials said on
Saturday.

Prime minister Aleksandar Vu¢cié said there was no doubt that Sladjana Stankovic, a
communications officer, and Jovica Stepié, a driver, were killed in the American bombing. They
were taken hostage in November after their diplomatic convoy, including the ambassador, came
under fire near the coastal Libyan city of Sabratha.

“Apparently, the Americans were not aware that foreign citizens were being kept there,” Vuci¢
told reporters.

Speaking at a news conference in Belgrade earlier, foreign minister Ivica Daci¢ said information
about the deaths was given to Serbia by foreign officials but had not been confirmed by the Libyan
government.

“We got the information, including photos, which clearly show that this is most probably true,”
Daci¢ said.

On Friday, American F-15E fighter-bombers struck an Isis training camp in rural Libya near the
Tunisian border, killing dozens, probably including an Isis operative considered responsible for
deadly attacks in Tunisia last year, US and local officials said.

Dacié said Serbia had known where the hostages were and had been working to get them back,
adding that Libyan troops were considering an operation to free them.

“I believe we had been close to the solution for them to be freed. Unfortunately, as a consequence
of the attack against Isis in Libya, the two of them lost their lives,” Dacic said.

“We will seek official explanation from both Libya and the United States about the available facts
and the selection of targets.”

https:/Avww.theguardian.com/world/201 6/feb/20/us-airstrikes-libya-serbian-embassy-staffers-killed 1/3

 

 
Case 2:15-cr-00704-SJO Document 431-17 Filed 05/13/19 Page 100f11 Page ID #:6989

5/16/2019 US airstrikes kill Serbian embassy staffers held hostage by Isis in Libya | World news | The Guardian

He said, according to the information received by the Serbian security services, a criminal group
believed to be linked to Isis had demanded ransom for the hostages, whom they were holding at
the site that was bombed.

“On the other hand, the American administration said it was an [Isis] training camp,” Dacic said.
“This is information that has to be checked.”

He did not specify the amount of ransom demanded of the families, saying only it was
“impossible to pay”.

“Tt wasn’t in the interests of the people who held them to kill them, because there were no other
demands but financial,” Dacic said.

A Libyan armed group calling itself the special deterrent forces announced on Facebook that the
two bodies had been delivered to Tripoli’s Mitiga Airport. The group posted pictures showing two
green coffins inside a hearse, and another photo of one of the coffins sitting on a tarmac next toa
small plane.

The special deterrent forces are loyal to the militia-backed government that now controls Tripoli.
The group’s posting did not indicate when the bodies would be flown to Serbia.

In November, gunmen in Libya crashed into a convoy of vehicles taking Serbia’s ambassador to
neighboring Tunisia and then kidnapped the two embassy employees. Serbian ambassador Oliver
Potezica escaped unharmed along with his wife and two sons.

“The attack happened when one of the embassy cars was hit from behind. When the driver came
out to check what happened, he was dragged into one of the attackers’ cars,’ Potezica told Tanjug
news agency at the time.

Since the 2011 overthrow of Libya’s longtime autocratic ruler Muammar Gaddafi, the North
African nation has fractured into warring camps backed by a loose array of militias, former rebels
and tribes.

Libya’s internationally recognized government has been forced out of the capital, Tripoli, and
now operates out of the eastern cities of Tobruk and Bayda. Another government, backed by
Islamist-affiliated militias known as Libya Dawn, controls Tripoli and much of western Libya.
United Nations-brokered efforts to form a unity government continue to falter.

The chaos has provided fertile ground for Islamic extremist groups such as al-Qaida and Isis to
flourish.

Since you’re here...
... we have a small favour to ask. More people are reading and supporting our independent,

investigative reporting than ever before. And unlike many news organisations, we have chosen an
approach that allows us to keep our journalism accessible to all, regardless of where they live or
what they can afford.

The Guardian is editorially independent, meaning we set our own agenda. Our journalism is free
from commercial bias and not influenced by billionaire owners, politicians or shareholders. No
one edits our editor. No one steers our opinion. This is important as it enables us to give a voice to

httos:/Awww, theguardian.com/world/2016/feb/20/us-airstrikes-libya-serbian-embassy-staffers-killed 2/3

 
Case 2:15-cr-00704-SJO Document 431-17 Filed 05/13/19 Page 11o0f11 Page ID #:6990

5/6/2019 US airstrikes kill Serbian embassy staffers held hostage by Isis in Libya | World news | The Guardian

those less heard, challenge the powerful and hold them to account. It’s what makes us different to
so many others in the media, at a time when factual, honest reporting is critical.

Every contribution we receive from readers like you, big or small, goes directly into funding our
journalism. This support enables us to keep working as we do - but we must maintain and build
on it for every year to come. Support The Guardian from as little as $1 - and it only takes a
minute. Thank you.

Support The Guardian

‘VISA

Topics

e Libya

« Islamic State

e Serbia

e Africa

e Europe

e Middle Fast and North Africa
¢« US military

* news

   

faite ae BeeLae

https:/Awww,theguardian.com/world/2016/feb/20/us-airstrikes-libya-serbian-embassy-staffers-killed 3/3

 
